DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
This Office Action is responsive to the preliminary amendment filed February 15, 2021. As directed by the preliminary amendment: Claims 1-20 have been cancelled. Claims 21-40 are newly added and presently pending in this application.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/717,003, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. For example. The disclosure of the prior filed Application No. 61/717,003 lacks support for “a graft insertion assembly comprising a funnel, a collection tube and a plunger appears claims 21-40 are supported by Application No. 14/060,558 and are given the effective filing date of October 22, 2013 because Application No. 61/793,626 appears to be directed to a different invention.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-28 and 30-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the plunger aperture" in ll. 2. There is insufficient antecedent basis for this limitation in the claim.
30 recites the limitation "the plunger aperture" in ll. 2-3. There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the plunger aperture" in ll. 8. There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "the plunger aperture" in ll. 2-3. There is insufficient antecedent basis for this limitation in the claim.
Claims 26-28, 32-35, and 37-39 are rejected on being dependent to a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 21-24 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Purcell et al. (US 2012/0083887), herein referred to as Purcell.
Regarding claim 21, Purcell discloses a system (figure 16) for inserting bone graft (¶54) into an intervertebral spacer (100), comprising: an expandable intervertebral spacer (100) (¶55) having a proximal end (figure 16) and a distal end (figure 16), an insertion instrument (400) having a proximal end (figure 16), a distal end (figure 16), and a central cannula (405) extending therebetween (figure 16), the insertion instrument 
Regarding claim 22, Purcell discloses wherein the funnel (560) comprises a broad open mouth (figure 16), inclined funnel walls (figure 16), and a funnel outlet (figure 16).
Regarding claim 23, Purcell discloses wherein the collection tube (portion of element 565) comprises an aperture (considered as a distal end outlet), and a funnel inlet (considered inlet at the start of portion of element 565 of figure 16) connected to the aperture (considered as a distal end outlet).
Regarding claim 24, Purcell discloses 23, wherein the funnel outlet (considered as outlet at element 560) of the funnel (560) is configured to (i.e. capable of) securely fit to the funnel inlet (considered inlet at the start of portion of element 565 of figure 16) of the collection tube (portion of element 565).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claim 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Purcell (US 2012/0083887) in view of Al-Assir (US 6,676,664).
Regarding claim 29, Purcell’s system discloses all the features/elements as claimed but lacks wherein the graft insertion assembly further comprises a rotation knob releasably connected to the plunger.
However, Al-Assir teaches a rotation knob (6) releasably connected (figure 6) to a plunger (2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide Purcell’s graft insertion assembly with a rotation knob releasably connected to a plunger as taught by Al-Assir, since such a modification would allow the user to rotate manually in one direction or the other, advancing or withdrawing the plunger (col. 4, ll. 6-9).

Allowable Subject Matter
Claims 25-28, 30, and 32-39 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 31 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 40 is allowed.
The following is an examiner’s statement of reasons for allowance: After further search and consideration it is determined that the prior art of record neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, the prior art of record (e.g. Purcell US 2012/0083887) does not teach, the following limitation(s) in combination with the remaining claimed limitation such as but not limited to “wherein rotation of the rotation knob is configured to rotate the plunger relative to the funnel and the collection tube, thereby sealing off the plunger aperture”, “wherein the plunger comprises a detent groove and an opposing detent groove, wherein alignment of the detent groove with a cupping ball allow passage of the bone graft from the funnel to a plunger aperture of the plunger, and wherein alignment of the opposing detent groove with the cupping ball seals the plunger aperture from the funnel”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450.  The examiner can normally be reached on Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775